Citation Nr: 0301305	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for hearing loss for a period prior to April 1, 2002.

2.  Entitlement to a compensable evaluation for hearing 
loss since April 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
August 1975.  This appeal arises from a February 2001 
rating decision of the Department of Veterans Affairs 
(VA), Little Rock, Arkansas, regional office (RO).  

That rating decision confirmed a 10 percent evaluation for 
the veteran's service connected hearing loss.  The veteran 
disagreed.  Subsequently, a January 2002 rating decision 
reduced the evaluation to noncompensable from April 1, 
2002.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was manifested by 
hearing acuity at Level VI (February 2001) and Level V 
(November 2001) in the right ear and Level I in the left 
ear.

2.  The appellant's bilateral hearing loss is not shown to 
result in marked interference with employment or frequent 
periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss prior to April 1, 2002, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 6100 
(2002).

2.  The criteria for a compensable rating for bilateral 
hearing loss since April 1, 2002, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2002); 38 
C.F.R. § 3.321, Part 4, Diagnostic Code 6100 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim (inapplicable here), 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the 
September 2001 statement of the case (SOC) and January 
2002 supplemental statement of the case (SSOC) of the laws 
and regulations pertaining to his claim for increased 
ratings.  This was sufficient for notification of the 
information and evidence necessary to substantiate the 
claims, and the veteran has been adequately informed as to 
the type of evidence that would help substantiate his 
claims.  The veteran was provided with VA audiologic 
examinations in February 2001 and November 2001, and 
private and VA treatment records have been obtained.  A 
December 2001 letter notified the veteran of the type of 
evidence necessary to substantiate his claims.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make 
sure the records were received by VA.  The veteran has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case, a second remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection was granted for bilateral hearing loss 
by a January 1999 rating decision.  A 10 percent 
evaluation was assigned from September 30, 1998.  The 
veteran filed his claim for an increased evaluation in 
June 2000.  A February 2001 rating decision continued the 
prior evaluation.  The veteran disagreed.  Subsequently, a 
December 2001 rating decision proposed a reduction of the 
veteran's service connected hearing loss disability to 
noncompensable.  That reduction was accomplished by a 
rating decision dated in January 2002.  The noncompensable 
evaluation was made effective from April 1, 2002.

Disability ratings are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Pursuant to VA's rating schedule, the VA ascertained the 
severity of the veteran's otosclerosis with bilateral 
hearing loss pursuant to Diagnostic Code 6202-6100.  Under 
Diagnostic Code 6202, otosclerosis is to be rated as 
hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 
6202.  The assignment of a disability rating for hearing 
impairment is derived by a purely mechanical application 
of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone 
audiometry tests at the frequencies of 1000, 2000, 3000, 
and 4000 cycles per second (Hertz).  To evaluate the 
degree of disability from bilateral defective hearing, the 
rating schedule establishes 11 auditory acuity levels 
designated from level I, for essentially normal acuity, 
through level XI, for profound deafness.  A 10 percent 
evaluation for bilateral defective hearing is assigned 
when the hearing acuity is at least at Level I in the 
better ear and Level X in the poorer ear, or Levels II and 
V, or Levels III and IV.  38 C.F.R. §§ 4.85, 4.87, Tables 
VI and VII.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a). When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral. Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(b).

Evidence considered at the time of the January 1999 rating 
action included the results of a November 1998 VA 
audiologic examination report revealing an average pure 
tone threshold in the veteran's right ear of 62.5 decibels 
and a speech recognition ability of 74 percent.  The 
average pure tone threshold in the veteran's left ear was 
32.5 decibels with a speech recognition ability of 86 
percent.  Such results translate to a numeric designation 
of hearing impairment of level V in the right ear and 
level II in the left ear.  That degree of hearing 
impairment equated to a ten percent disability evaluation.  
38 C.F.R. Part 4, including § 4.85 and Diagnostic Code 
6100 (1998).

The February 2001 VA audiologic examination report 
revealed an average pure tone threshold in the veteran's 
right ear of 61 decibels and a speech recognition ability 
of 60 percent.  The average pure tone threshold in the 
veteran's left ear was 29 decibels with a speech 
recognition ability of 94 percent.  Such results translate 
to a numeric designation of hearing impairment of level VI 
in the right ear and level I in the left ear.  That degree 
of hearing impairment equates to a noncompensable 
disability evaluation.  38 C.F.R. Part 4, including §§ 
4.85 and Diagnostic Code 6100 (2000).

The November 2001 VA audiologic examination report 
revealed an average pure tone threshold in the veteran's 
right ear of 58 decibels and a speech recognition ability 
of 68 percent.  The average pure tone threshold in the 
veteran's left ear was 26 decibels with a speech 
recognition ability of 98 percent.  Such results translate 
to a numeric designation of hearing impairment of level V 
in the right ear and level I in the left ear.  That degree 
of hearing impairment equates to a noncompensable 
disability evaluation.  38 C.F.R. Part 4, including §§ 
4.85 and Diagnostic Code 6100 (2000).

Because the VA audiometric evaluations in February and 
November 2001 revealed that the veteran's hearing acuity 
was no worse than Level VI in the right ear and no worse 
than Level I in the left ear, the Board is unable to 
identify a basis to grant the veteran's claims for an 
evaluation in excess of 10 percent prior to April 1, 2002, 
or for a compensable evaluation since April 1, 2002, for 
his bilateral hearing loss.  These examinations reflect an 
improvement in hearing (primarily the left ear) from 

the November 1998 evaluation.  The examinations in 2001 
were at least as thorough as the one performed in 1998 and 
since the evaluation was in effect for less than 5 years 
the provisions for stabilization of disability evaluations 
are not for application.  See 38 C.F.R. § 3.344 (2002).  
Furthermore, since none of the certified audiologic 
examinations have revealed that all puretone thresholds at 
specified frequencies are 55 decibels or more or that the 
puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, an exceptional 
pattern of hearing impairment has not been demonstrated.  
See 38 C.F.R. § 4.86.   

The veteran has reported that he has difficulty 
understanding conversations, even with the use of hearing 
aids.  He contends that his hearing loss is more severe 
than VA acknowledges, and that he is deserving of an 
increased evaluation for his service connected bilateral 
hearing loss.  While the veteran's statements may be 
considered credible with regard to his subjective 
complaints pertaining to his hearing problems, the Board 
notes that medical diagnoses involve questions that are 
beyond the range of common knowledge and experience.  
Rather, they require the special knowledge and experience 
of a trained medical professional.  Because the record 
does not show that the appellant is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the degree of disability 
associated with his service connected hearing loss, his 
statements and testimony are not competent evidence for 
the purpose of establishing entitlement to a higher 
disability evaluation for that disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The provisions of 38 C.F.R. § 3.321(b)(1) require that 
when the evidence demonstrates such an exceptional or 
unusual disability picture (involving factors like marked 
interference with employment or frequent periods of 
hospitalization) that the normal provisions of the rating 
schedule would not adequately compensate the veteran for a 
service-connected disability, the field station shall 
submit the case to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for review, 
with each being authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.

The Board considered whether the appellant's bilateral 
hearing loss presents such an exceptional or unusual 
disability picture so as to warrant referral for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence discussed above does 
not suggest that the appellant's bilateral sensorineural 
hearing loss presents such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.  The 
disability has not required frequent periods of 
hospitalization, and, while he may have problems at times 
in understanding people at work, the evidence does not 
demonstrate that he experiences marked interference with 
employment due to his hearing problem.  Hence, referral of 
the issue is not warranted.


ORDER

The appeal is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

